Citation Nr: 1455434	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  10-45 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for residuals of injury to muscle group (MG) IV of the right non-dominant (minor) shoulder, status post-gunshot wound (GSW), currently evaluated as 20 percent disabling. 

2.  Entitlement to an initial rating higher than 10 percent for residuals of injury to MG XXIII of the neck, status post-GSW. 

3.  Entitlement to an initial rating higher than 10 percent for cervical spine strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1990.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In that decision, the RO increased the rating for the GSW residuals of the right shoulder from 10 to 20 percent.  The RO also denied entitlement to service connection for neck pain, to include loss of motion.

In November 2009, the Veteran appealed a 20-percent rating assigned for the shoulder injury.  The September 2010 Statement of the Case (SOC) reflected that the RO reclassified the issue as entitlement to a higher evaluation of gunshot injury to right neck extrinsic muscles and group I of the shoulder, currently rated as 20-percent disabling.  

This action effectively established service connection for the neck disability.  Baughman v. Derwinski, 1 Vet. App. 563 (1991).  The Veteran's October 2010 Substantive Appeal clearly reflected his intent to appeal the evaluation of his GSW to encompass both disabilities of his right neck extrinsic muscles and MG I of the shoulder, concurrently evaluated as 20-percent disabling.

In a January 2011 rating decision, the RO granted service connection for injury to MG XXIII (the neck), with a separate 10-percent rating and service connection for cervical spine strain, also with a separate 10-percent rating assigned.  The RO also issued a December 2011Supplemental SOC (SSOC) in which the issue of the right shoulder disability was adjudicated as entitlement to an increased rating higher than 20 percent for injury to MG IV of the right shoulder.  Thus, these issues are part of the disability on appeal.

The Veteran appeared at a Board hearing before the undersigned in September 2013.  A transcript is associated with the claims file.

In February 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The issue of entitlement to an initial rating higher than 10 percent for cervical spine strain is REMANDED to the Agency of Original Jurisdiction (AOJ) and is discussed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  The 10 percent rating for injury to MG I was in effect for more than 20 years there is no evidence of more than slight injury.

2.  The MG IV injury, right (minor) shoulder is currently rated at the maximum allowed by the schedular criteria.  The right shoulder MG IV disability is not manifested by an exceptional disability picture.

3.  There is no evidence of injury to other muscle groups.

4.  The right shoulder DJD is manifested by noncompensable limitation (LOM) and pain at the mid-point of motion on flexion.

4.  The MG XXIII injury, neck is manifested by moderate muscle disability.

5.  A separate rating for MG XXIII disability was warranted as of September 23, 2008.


CONCLUSIONS OF LAW

1.  Restoration of the 10 percent rating for injury to MG I is warranted.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.951(b) (2014).

The requirements for an evaluation higher than 20 percent for residuals of right (minor) shoulder GSW, MG IV, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.56, 4.73, Diagnostic Code (DC) 5304 (2014).

2.  The requirements for an initial rating higher than 10 percent for right (minor) shoulder DJD associated with residuals of MG IV injury are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.10, 4.40, 4.45, 4.59, 4.71a, DC 5010 (2014).

3.  The requirements for an initial rating of 20 percent for residuals of MG XXIII injury are met, effective September 23, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.400(o)(1), 4.1, 4.7, 4.10, 4.40, 4.45, 4.56, 4.73, DC 5323 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014), have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a June 2008 RO letter provided the Veteran fully time- and content-compliant notice.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Hence, VA complied with the VCAA notice requirements.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The Board remanded the case so additional records could be sought and to provide the Veteran a current examination that assessed all facets of his disability.  The AMC obtained or sought the records identified and arranged an examination as directed in the February 2014 remand.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issue before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant rating criteria for his disability.  The undersigned also suggested evidence that would help the Veteran prove his claim.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

The Court has recently expanded the Board's duties to inform where the issue involves increased rating claims.  The duty to fully explain outstanding, material issues pursuant to 38 C.F.R. § 3.103(c)(2) generally requires a Board member to explain (1) that a disability rating is assigned based on the symptoms and severity of the disability, as well as its effects on employment, and (2) why the VA regional office (RO) did not assign a higher (or the highest) schedular disability rating. Moreover, the duty to explain encompasses components of the disability rating determination, such as extraschedular consideration, when such a component is at issue in the case.  Leavey v. McDonald, No. 12-1883 (Nov. 14, 2014) (en banc).  

The undersigned did not explicitly explain the reasons for the RO's denial, but the Veteran's testimony demonstrated his actual knowledge that his rating was based on symptoms and impact on employment.  The RO had previously informed him of the basis for its denial of the full beneftis he was seeking.  He has been afforded over a year since the Board hearing to submit additional evidence and argument on the issues of entitlement to higher ratings for the neck and shoulder disabilities and received additional notice via the Board remand, supplemental statements of the case and rating decisions.  Hence, there is no prejudice from any lapse in the notice provided at his hearing.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to him.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  Although the current severity of a disability is of primary concern, Francisco v. Brown, 7 Vet. App. 55 (1994), the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the rating period on appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Hence, the Veteran is entitled to a staged rating for each of his disabilities where indicated by the evidence.

With regards to the musculoskeletal system, disability evaluations are based on the functional loss of the joint or part involved.  Specifically, the inability, due to injury or disease, of the damaged part to perform the normal working movements of the body with normal excursion, strength, speed, and endurance.  38 C.F.R. § 4.40.    Not all disabilities will show all the specified rating criteria but coordination of the rating with functional impairment is required.  38 C.F.R. § 4.21.  
 
Background

The Veteran sustained a gunshot wound during basic training in September 1981.  He was treated in a private hospital, where he was hospitalized from September 8 to September 10, 1981.  He was initially noted to have a gunshot wound of the neck with an entrance wound along the posterior right neck.  There was no motor or sensory loss.  X-ray examinations revealed no fractures, but the bullet was located along the posterior left infracclavicular region.  At discharge, it was recommended that he use a cervical collar and he was to be followed as an outpatient.

He was shot by an armed robber just outside his installation.  The bullet went through his neck and into his right shoulder.  In November 1982 he complained of pain from the gunshot wound.

In September 1982, the Veteran was cleared for overseas duty.  In July 1983, the Veteran complained of pain over the right shoulder for the past several weeks he noted that the bullet hand not been removed and now bothered him occasionally.  An X-ray examination of the right shoulder in July 1983 showed no abnormality.  In August 1986, the Veteran reported right shoulder trauma while playing football.  A right shoulder X-ray was negative for fractures.  By May 1987, when he was preparing for submarine duty, the Veteran reported that he was in good health and taking no medication.  An X-ray examination that month showed a bullet in the soft tissues immediately lateral to the right first rib with a few metallic particles in the track of the bullet.  In October 1988, his general health was noted to be within normal limits.  He was seen later that month after the sudden onset of transient paresthesia in the right hand and impingement by the bullet was suspected.  On evaluation he had full active range of motion in the right shoulder.  Neurologic findings were normal.  

On a VA examination form in September 1990, the Veteran complained of pain in a shoulder and his neck.  The examination apparently was not conducted.  The Veteran's initial VA examination took place in July 1991.  The Veteran indicated that he had been employed since May 1990 with no time lost from work. He reported a "bad shoulder."  He was found to have a full range of motion in the right shoulder with tenderness at the extremes.  The bullet remained in the right anterior deltoid.  The examiner remarked that there were minimal residuals from the gunshot wound.

A February 1992 rating decision granted service connection for residuals of a GSW to the neck with an initial 10-percent rating, effective in May 1990.  As noted in the Introduction, the RO assigned the initial rating under DC 5301 for an injury to MG I.  See 38 C.F.R. § 4.73.  VA received a claim for an increased rating in April 2008.

MG Injury Criteria

MG injuries are rated under DCs 5301 through 5323.  For purposes of those DCs, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe, or severe.  38 C.F.R. § 4.56(d).  The cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight muscle injury anticipates a simple muscle wound without debridement or infection and with a history of a superficial wound with brief treatment and no cardinal signs or symptoms of muscle disability, such as loss of power, weakness, fatigue-pain, or impairment of coordination and uncertainty of movement.  Objective findings of a slight disability include a minimal scar, no evidence of fascial defect, atrophy, or impaired tonus, and no impairment of function or retained metallic fragments.  38 C.F.R. § 4.56(d)(1).

A moderate disability is evident where there are wounds which are through-and-through or deeply penetrating and of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Injuries of moderate disability must have required treatment and there must be a record of consistent complaint of loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings which reveal moderate disability include entrance and, if present, exit scars, small or linear, indicating short track or missile through muscle tissue.  Some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(c) and (d)(2).

For classification as a moderately severe disability, the rating criteria require a wound with debridement or prolonged infection, or with sloughing of soft parts, intermuscular scarring.  History would include prolonged hospitalization for treatment of wound.  Record of consistent complaint of cardinal signs and symptoms of muscle disability.  Objective findings would include indications on palpation of loss of deep fascia, muscle substance or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance of muscle groups involved (compared with sound side) demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The criteria for classification as a severe disability include bone shattering fracture or open comminuted fracture, and there is no diagnosis of intermuscular binding and scarring with extensive debridement or prolonged infection, or with sloughing of soft parts, intermuscular binding and scarring.  History includes prolonged hospitalization for treatment.  Record of consistent complaint of cardinal signs and symptoms of muscle disability.  Objective findings include ragged, depressed, and adherent scars indicating wide damage to muscle groups.  X-ray may show minute multiple scattered foreign bodies.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  38 C.F.R. § 4.56(d)(4).

Analysis

Shoulder

A distinction is made between major (dominant) and minor upper extremities for rating purposes.  38 C.F.R. § 4.69.  In the instant case, the evidence of record, including the Veteran's hearing testimony, shows he is left handed, which means his service-connected right shoulder injury is of the non-dominant (minor) extremity.  See id.

As noted earlier, the November 2011 SSOC noted that the RO reclassified the Veteran's shoulder muscle injury from one to MG I to MG IV.  The rating under DC 5301 for MG I had been in effect for more than 20 years and was protected.  The Court has held that the change in rating code under such circumstance would constitute a prohibited reduction.  Murray v. Shinseki, 24 Vet App 420 (2011); 38 C.F.R. § 3.951(b) (2014).  Accordingly, the 10 percent rating under DC 5301 is restored.  The October 2011 VA examination includes findings that MG I was not affected by the service connected gunshot wound, and there have been no specific clinical findings to the contrary.  In addition, the record shows that the Veteran was able to return to duty after only brief treatment and without any surgical intervention.  There was no debridement or infection.  Examinations and treatment records have not shown any of the cardinal signs of muscle damage and the Veteran has not reported such signs.  Although there have been retained metallic fragments, these have not involved MG I.  Hence the criteria for more than a slight rating have not been met or approximated.
The applicable rating criteria provide for 20-percent ratings for both moderately severe and severe injury to MG IV the minor extremity.  38 C.F.R. § 4.73, DC 5304.  As noted earlier, the November 2008 rating decision increased the rating from 10 to 20 percent, which is the maximum allowable rating under that code.  Id.  Thus, discussion of the bases of how the AOJ determined the rating would serve no useful purpose.  Nonetheless, the Board will discuss whether referral for a higher rating on an extraschedular basis is indicated.  See 38 C.F.R. § 3.321(b)(1).

As noted, the manner by which the severity of MG injuries are determined are set forth earlier in this decision, as are the rating criteria.  The rating decisions of record show the AOJ assigned the MG IV injury by applying those criteria to the Veteran's reported symptoms and examination findings.  This means the schedular rating criteria both describe and anticipate the Veteran's MG IV disability, which in turn means the disability picture is not exceptional.  See Thun v. Peake, 22 Vet. App. 111 (2008).   In the absence of an exceptional disability picture, there is no factual basis for referral for consideration of a higher rating on an extraschedular basis.  38 C.F.R. § 3.321(b)(1).  Even were the Board to find the initial step of the analysis is met, the evidence of record shows no marked impact on employment or frequent hospitalization due to the disability.  The examination reports note minimal to no occupational impact of the disability, as the Veteran reported his work is sedentary.  Hence, the Board finds no basis for extraschedular referral.  Id.

There have not been any findings during the current appeal of involvement of other muscle groups in the shoulder.  An August 2014 rating decision granted a separate rating for right shoulder DJD as due to the MG IV injury.  The rating decision reflects the rating was assigned under DC 5219 for bursitis, which is rated as degenerative arthritis under DC 5003.  See 38 C.F.R. § 4.71a.

DC 5003 provides that degenerative arthritis established by X-ray is rated on the basis of LOM under the appropriate Diagnostic Codes for the joint involved.  Further, if the LOM of the joint involved is noncompensable, a rating of 10 percent is applicable.  Id.  LOM must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of LOM, but with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and occasional incapacitating exacerbations, a 20-percent evaluation is assigned.  With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10-percent rating is assigned.  DC 5003.  

With any form of arthritis, painful motion is an important factor.  It is the intention of the rating schedule to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  A compensable evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 (for painful motion) is in order where arthritis is established by X-ray findings and there is pain and noncompensable LOM.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  DC 5200 rates ankylosis, which is not present in the Veteran's case.  Shoulder motion limited to midway between the side and shoulder level, or to shoulder level, warrants a 20-percent rating for the minor extremity.  Motion limited to 25 degrees from the side warrants a 30-percent rating.  38 C.F.R. § 4.71a, DC 5201.

At the April 2014 examination report reflects that the Veteran reported pain on use of the right shoulder.  Physical examination revealed no localized tenderness, pain on palpation, or guarding.  ROM on flexion of 0 to 175 degrees, with objective evidence of pain at the endpoint.  ROM on abduction was 0 to 165 degrees, with objective evidence of pain at the endpoint.  Internal and external rotation was 0 to 60 degrees, with pain at the end point.  Strength was normal at 5/5 on both flexion and abduction.  All tests for shoulder pathology such as impingement syndrome or rotator cuff involvement were negative.  The examiner noted no evidence of an acromioclavicular joint abnormality, and the joint was not tender to palpation.  X-rays showed early DJD.  Also noted was that repetitive-use testing did not reveal any additional loss of motion due to pain, fatigue, or other functional factors.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. 202.

The Veteran's right shoulder ROM was 5 degrees less than normal on flexion; 15 degrees less on abduction; 20 degrees less on internal rotation, and 5 degrees less on external rotation.  See 38 C.F.R. § 4.71a, Plate I.  Further, right shoulder motion greater than 0 to 100 degrees is significantly better than 25 degrees from the side, midway between the side and shoulder level, or to shoulder level.  See id.  Hence, the shoulder LOM is noncompensable.  38 C.F.R. §§ 4.31, 4.71a, DC 5201.  Thus, the assigned 10-percent rating reasonably compensates the Veteran for his right shoulder pain on motion.  38 C.F.R. § 4.71a, DC 5003; see also Mitchell, 25 Vet. App. 32.

The April 2014 examination report reflects that the DJD had no occupational impact.

MG XXIII Injury

The history of this injury was set forth earlier.  Historically, the AOJ evaluated the Veteran's GSW as a left shoulder injury, as the major part of the bullet fragment lodged in the right shoulder area after entering at the left neck.  As discussed later, medical examination also identified retained foreign bodies in the neck muscle tissue of MG XXIII.

MG XXIII controls movements of the head; fixation of shoulder movements.  Muscles of the side and back of the neck (suboccipital, lateral vertebral and anterior vertebral muscles).  38 C.F.R. § 4.73, DC 5323.  Under these criteria, an injury involving the minor extremity warrants a 10-percent rating for a moderate injury; 20 percent for a moderately severe injury; and, a 30-percent rating for a severe injury.  Id.

The September 2008 VA examination report reflects that the examiner noted the fact that the claims file was not provided for review as part of the examination.  The examiner noted further that the information that accompanied the RO examination request was not accurate, when compared to the Veteran's electronic records the examiner reviewed.  The examiner's review of the electronic medical records revealed the correct entrance point (left neck), and path of the bullet (left to right).  Based on that review, the examiner noted that the examination was one for muscles.

The Veteran complained of constant pain, which on a scale of 1 to 10, he assessed as 5/10 on average, but could at times be as severe as 8/10.  He reported further that his pain was precipitated by weather, moving, or driving.  It also affected him at night.  Either the Veteran reported as part of his history, or the examiner gleaned from the electronic records that the injury/residual pain was caused by a missile in the neck and there was no bone or cervical sprain; and, it was underneath the clavicle on the right side of the neck with no exit wound.  Parenthetically, the Board finds the examiner gleaned that information from the Veteran's records, as the examiner's description of the wound and bullet path accurately tracks with the Discharge Summary related to the Veteran's initial treatment after he was shot.  The Veteran described constant muscle pain and fatigue, and inability to move his neck.

The examiner's findings on examination were limited due to his noted lack of information from the RO.  Nonetheless, the examiner did note that physical examination revealed no tumor of the muscle, and there was no muscle herniation.  The examiner noted that he was not able to assess any degree of tissue loss, tendon damage, bone, joint, or nerve damage.  He did note that muscle strength was decreased, and the Veteran had difficulty moving his neck.  The examiner identified the muscles that were injured as "obviously... the neck muscle" and possibly the sternocleidomastoid muscle bony structures.  He did not order X-rays.

The November 2008 rating decision, as noted in the Introduction, reflects that-upon receipt of the examination report, the RO granted an increased rating from 10 to 20 percent but for a right shoulder injury of MG I.  There was no rating related to the neck muscle pathology identified by the examiner at the September 2008 examination.  The RO arranged another examination in 2011.

The October 2011 examination report reflects that the examiner conducted a review of the claims file as part of the examination.  The Veteran reported that, since his injury, he had experienced chronic neck pain and intermittent upper extremity paresthesias, right greater than left.  He denied having been seen by orthopedics or neurosurgery.

Physical examination revealed an injury to MG XXIII due to a penetrating wound with no exit.  The examiner noted that the MG XXIII injury manifested the cardinal sign and symptom of muscle disability of fatigue-pain.  Further, the examiner noted that X-rays showed evidence of retained metallic fragments and minute multiple scattered foreign bodies that indicated intermuscular trauma and explosive effect of the missile at both sides of the neck. 

The Board finds that the objective findings on clinical examination, combined with the documented history of the Veteran's neck GSW, show his disability picture more nearly approximates a moderate, rather than slight, MG XXIII injury, and a 20-percent rating.  38 C.F.R. §§ 4.3, 4.7.  As set forth earlier, a slight muscle disability is one without any residual cardinal signs or symptoms of muscle disability or retained metallic fragments in the muscle tissue.  38 C.F.R. §§ 4.56(d)(1), (d)(1)(ii).  In addition, while there was no exit wound in the neck, the record shows that the bullet traversed the entire MG, before lodging in the shoulder; hence, it may be considered through-and-through.

As noted, the Veteran has multiple retained fragments throughout the neck muscle tissue.  Further, the service treatment records and the VA outpatient records document the Veteran's post-GSW complaints of ongoing chronic pain of the neck and shoulder areas.  Both of these are evidence of moderate residual disability.  38 C.F.R. § 4.56(d)(2). 

 The Board finds moderately severe injury and a higher rating were not met or approximated, as the October 2011 examination report reflects that the objective findings revealed no loss of muscle facia, atrophy, or adhesion of tissue, and there was no X-ray evidence of shattered bone.  Further, the examiner noted the scar residual was asymptomatic.  Hence, there is no factual basis for a separate rating for scar pathology.  The history as shown in the service treatment records, post-service examination and the Veteran's testimony; is consistent with the examination findings.

The examination report reflects that the noted occupational impact of the MG XIII injury was distraction due to pain and limitation of the ability to lift objects.  The disability does not render the Veteran unable to obtain and maintain substantially gainful employment, as shown by the Veteran's report that he does sedentary work.


Effective Date

At his hearing, the Veteran contended that the separate rating for MG XXIII injury, should have been effective April 29, 2008, when he filed a claim for increase.  The Board has jurisdiction over this question because it is an element of the proper rating for the residuals of his gunshot wound, which is on appeal.

The record at the time of his April 2008 claim showed the above described gunshot wound of the neck, which could be deemed through and through.  Accordingly, the separate rating was warranted as of April 29, 2008.

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded it to the Veteran where indicated by the evidence.  See 38 C.F.R. § 4.3.  As the preponderance of the evidence is against the Veteran's claim(s), however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).



ORDER

Entitlement to restoration of a 10 percent rating for residuals of a GSW injury to MG I is granted.

Entitlement to a rating higher than 20 percent for residuals of GSW injury to MG IV of the right non-dominant (minor) shoulder is denied. 

Entitlement to an initial rating of 20 percent for residuals of GSW injury to MG XXIII of the neck is granted, effective April 29, 2008.

Entitlement to an initial rating higher than 10 percent for right minor shoulder DJD associated with GSW residuals is denied.



REMAND

Upon receipt of the October 2011 examination report, the RO, in a November 2011 rating decision, granted service connection for cervical strain under DC 5237.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the spine (General Formula).  The basis of the grant was the examiner's opinion that the damage to supporting muscles and nerves of the neck led to excessive stress to remaining muscles leading to a chronic neck strain condition.  The examiner's language suggests that a neck MG other than XXIII may also have been injured by the GSW.  If so, any other connected MG injury should be rated, and the additional rating might be more appropriately rated under a MG DC than one for spine pathology.

The May 2014 spine examination report included findings of intermittent right radicular pain and paresthesias, perhaps due to the retained metallic bodies.  The Board notes that the Veteran's upper extremities Deep tendon reflexes, sensation, and strength were normal; but, nonetheless, the examiner should be asked if the Veteran's constant pain is due to either neuritis or neuralgia due to the GSW.

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to the examiner who conducted the May 2014 MG and spine examination.  Ask the examiner to reference the October 2011 examination report and to identify all neck MG injuries due to the GSW.  Ask the examiner to also opine whether the right intermittent pain and paresthesias noted in the May 2014 report is due to either neuralgia or neuritis?  The examiner should provide a full explanation for all opinions provided.

2.  Thereafter, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.  If the examination report or addendum is incomplete in any manner, corrective action must be taken.

3.  After completion of all of the above, the AOJ should re-view the claim de novo.  If the examiner identifies an additional neck MG injury, rate that disability and determine if it should replace or subsume the rating under DC 5237.  Also determine if a separate rating for associated neurological pathology is indicated.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with an SSOC.   

The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


